Exhibit 99 Annual CEO Certification - 303A.12(a) As the Chief Executive Officer of Rowan Companies, Inc. and as required by Section 303A.12(a) of the New York Stock Exchange Listed Company Manual, I hereby certify that as of the date hereof I am not aware of any violation by the Company of NYSE's Corporate Governance listing standards, other than has been notified to the Exchange pursuant to Section 303A.12(b) and disclosed as Exhibit H to the Company's Domestic Company Section 303A Annual Written Affirmation. Signed By:/s/W. Matt Ralls Title:President & CEO Certification Is:Without Qualification Certification Date:May 07, 2009 Bottom of Form
